DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianbai Wang (Reg. No. 66,838) on 5/18/2022.

The application has been amended as follows: 

In claim 1. (Currently Amended) A multi-user instant messaging method, the method being performed by a server having a memory and a processor configured to execute computer- readable instructions stored in the memory, the method comprising:
collecting operating status information of a plurality of candidate nodes physically distributed at different geographic locations;
selecting one or more target nodes from the plurality of candidate nodes based on the operating status information corresponding to each candidate node; and
streaming multimedia content to a recipient terminal by the one or more target nodes, including:
obtaining a first quantity of first multimedia data streams;
for each of the first quantity of first multimedia data streams, separating a respective first audio data stream and a respective first video data stream from the respective first multimedia data stream;
performing audio mixing on a plurality of separated first audio data streams of the first quantity of first multimedia data streams to obtain one or more mixed audio data streams
obtain one or more mixed video data stream
merging the one or more mixed audio data streams and the one or more mixed video data streams into a second quantity of second multimedia data streams, the second quantity being less than the first quantity; and
transmitting the second quantity of second multimedia data streams to the
recipient terminal, wherein the recipient terminal presents the corresponding second multimedia data streams;
wherein the plurality of candidate nodes includes a plurality of candidate data adapters;
wherein the operating status information of the candidate data adapter nodes is organized into data blocks according to a blockchain scheme, and the operating status information of each candidate data adapter node includes load information of the respective candidate data adapter node; and
wherein the method further includes determining a status score indicating performance of each candidate data adapter node based on the operating status information, wherein the one or more target nodes are selected based on the status scores of the candidate data adapter nodes.

Claim 4 is cancelled.

Claim 7 is cancelled.

In claim 8. (Currently Amended) A server for performing multi-user instant messaging, comprising:
a memory, storing computer-readable instructions; and
a processor, configured to execute the computer-readable instructions stored in the memory to perform a plurality of operations including:
collecting operating status information of a plurality of candidate nodes physically distributed at different geographic locations;
selecting one or more target nodes from the plurality of candidate nodes based on the operating status information corresponding to each candidate node; and
streaming multimedia content to a recipient terminal by the one or more target nodes, including:
obtaining a first quantity of first multimedia data streams;
for each of the first quantity of first multimedia data streams, separating a respective first audio data stream and a respective first video data stream from the respective first multimedia data stream;
performing audio mixing on a plurality of separated first audio data streams of the first quantity of first multimedia data streams to obtain one or more mixed audio data streams
obtain one or more mixed video data stream
merging the first quantity of first multimedia data streams into the one or more mixed audio data streams and the one or more mixed video data streams into a second quantity of second multimedia data streams, the second quantity being less than the first quantity; and
transmitting the second quantity of second multimedia data streams to the recipient terminal, wherein the recipient terminal presents the corresponding second multimedia data streams;
wherein the plurality of candidate nodes includes a plurality of candidate data adapters;
wherein the operating status information of the candidate data adapter nodes is organized into data blocks according to a blockchain scheme, and the operating status information of each candidate data adapter node includes load information of the respective candidate data adapter node; and
wherein the plurality of operations further includes determining a status score indicating performance of each candidate data adapter node based on the operating status information, wherein the one or more target nodes are selected based on the status scores of the candidate data adapter nodes.

Claim 11 is cancelled.

Claim 14 is cancelled.

In claim 15. (Currently Amended) A non-transitory computer-readable storage medium, storing computer-readable instructions for performing multi-user instant messaging, the computer- readable instructions, when executed by a processor of a server, implementing a plurality of operations including:
collecting operating status information of a plurality of candidate nodes physically
distributed at different geographic locations;
selecting one or more target nodes from the plurality of candidate nodes based on the operating status information corresponding to each candidate node; and
streaming multimedia content to a recipient terminal by the one or more target nodes, including:
obtaining a first quantity of first multimedia data streams;
for each of the first quantity of first multimedia data streams, separating a respective first audio data stream and a respective first video data stream from the respective first multimedia data stream;
performing audio mixing on a plurality of separated first audio data streams of the first quantity of first multimedia data streams to obtain one or more mixed audio data streams
obtain one or more mixed video data stream
merging the first quantity of first multimedia data streams into the one or more mixed audio data streams and the one or more mixed video data streams into a second quantity of second multimedia data streams, the second quantity being less than the first quantity; and
transmitting the second quantity of second multimedia data streams to the recipient terminal, wherein the recipient terminal presents the corresponding second multimedia data streams;
wherein the plurality of candidate nodes includes a plurality of candidate data adapters;
wherein the operating status information of the candidate data adapter nodes is
organized into data blocks according to a blockchain scheme, and the operating status information of each candidate data adapter node includes load information of the respective candidate data adapter node; and
wherein the plurality of operations further includes determining a status score indicating performance of each candidate data adapter node based on the operating status information, wherein the one or more target nodes are selected based on the status scores of the candidate data adapter nodes.

Claim 18 is cancelled.

Claim 20 is cancelled.

Claim 21 is cancelled.

Claim 23 is cancelled.

In claim 24. (New) The method of claim 1, wherein:
each mixed audio data stream combines a subset of separated first audio data streams and allows a recipient to play the subset of separated first audio data streams collectively via the same stream of the respective mixed audio data stream.

In claim 25. (New) The method of claim 1, wherein video mixing is performed based on a predefined simultaneous video display template, and each mixed video data stream combines a subset of separated first video data streams, the predefined simultaneous video display template defining a format in which play each of the subset of separated first video data streams is organized to be displayed concurrently on a screen via the same stream of the respective mixed video data stream.

In claim 26. (New) The server of claim 8, wherein:
each mixed audio data stream combines a subset of separated first audio data streams and allows a recipient to play the subset of separated first audio data streams collectively via the same stream of the respective mixed audio data stream.


In claim 27. (New) The server of claim 8, wherein video mixing is performed based on a predefined simultaneous video display template, and each mixed video data stream combines a subset of separated first video data streams, the predefined simultaneous video display template defining a format in which play each of the subset of separated first video data streams is organized to be displayed concurrently on a screen via the same stream of the respective mixed video data stream.

In claim 28. (New) The non-transitory computer-readable storage medium of claim 15, wherein:
each mixed audio data stream combines a subset of separated first audio data streams and allows a recipient to play the subset of separated first audio data streams collectively via the same stream of the respective mixed audio data stream; and
video mixing is performed based on a predefined simultaneous video display template, and each mixed video data stream combines a subset of separated first video data streams, the predefined simultaneous video display template defining a format in which play each of the subset of separated first video data streams is organized to be displayed concurrently on a screen via the same stream of the respective mixed video data stream.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15 recite similar features. The reasons for allowance are given with respect to claim 1 below, but they are also relevant to the other independent claims and the dependent claims.

Prior arts fail to teach or suggest the features of all the limitations of the base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443